 1   XAVIER BECERRA
     Attorney General of California
 2   State Bar No. 118517
     MARK R. BECKINGTON
 3   Supervising Deputy Attorney General
     State Bar No. 126009
 4   ANTHONY P. O'BRIEN
     Deputy Attorney General
 5   State Bar No. 232650
     JOHN D. ECHEVERRIA
 6   Deputy Attorney General
     State Bar No. 268843
 7    300 South Spring Street, Suite 1702
      Los Angeles, CA 90013
 8    Telephone: (213) 269-6249
      Fax: (213) 897-5775
 9    E-mail: John.Echeverria@doj.ca.gov
     Attorneys for Defendant Attorney General
10   Xavier Becerra
11                    IN THE UNITED STATES DISTRICT COURT
12                FOR THE SOUTHERN DISTRICT OF CALIFORNIA
13
14
15
     VIRGINIA DUNCAN, RICHARD                    17-cv-1017-BEN-JLB
16   LEWIS, PATRICK LOVETTE,
     DAVID MARGUGLIO,                            DEFENDANT’S NOTICE OF
17   CHRISTOPHER WADDELL, and                    SUPPLEMENTAL AUTHORITY
     CALIFORNIA RIFLE & PISTOL
18   ASSOCIATION, INC., a California             Date:           April 30, 2018
     corporation,                                Time:           10:30 a.m.
19                                               Judge:          Hon. Roger T. Benitez
                                   Plaintiffs,   Courtroom:      5A
20                                               Action Filed:   May 17, 2017
                 v.
21
22   XAVIER BECERRA, in his official
     capacity as Attorney General of the
23   State of California; and DOES 1-10,
24                               Defendants.
25
26
27
28

               Defendant’s Notice of Supplemental Authority (17-cv-1017-BEN-JLB)
 1        TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF
 2   RECORD:
 3        Defendant Xavier Becerra (“Defendant”), as California Attorney General,
 4   respectfully submits this notice of supplemental authority in support of the
 5   opposition to Plaintiffs’ motion for summary judgment. On December 5, 2018, the
 6   United States Court of Appeals for the Third Circuit issued a precedential opinion
 7   in Association of New Jersey Rifle and Pistol Clubs, Inc. v. Grewal (ANJRPC),
 8   Case No. 18-3170, affirming the district court’s denial of the plaintiffs’ motion for
 9   a preliminary injunction to enjoin New Jersey’s recently enacted large-capacity
10   magazine (“LCM”) restrictions. (A true and correct copy of the opinion is attached
11   hereto as Exhibit 1.)1
12        In response to active shooting and mass shooting incidents, the State of New
13   Jersey lowered the permissible size of firearm magazines from 15 rounds to
14   10 rounds and provided a grace period of six months for owners of previously
15   lawful LCMs to dispose of them or permanently modify them to hold no more than
16   10 rounds of ammunition. See Ex. 1 at 6-8. The plaintiffs sought a preliminary
17   injunction to enjoin the amended law, but the district court held that the plaintiffs
18   failed to show a likelihood of success on the merits that the new LCM restrictions
19   violated the Second Amendment, the Equal Protection Clause of the Fourteenth
20   Amendment, or the Takings Clause of the Fifth Amendment. See id. at 14-15. The
21   Third Circuit affirmed the district court’s order, holding that the new LCM
22   restrictions satisfied intermediate scrutiny under the Second Amendment, see id.
23   at 34, and did not constitute a taking in light of the option for LCM owners to
24   modify their magazines, id. at 39-41. Plaintiffs are asserting similar Second
25   Amendment and Takings Clause claims in this litigation. See, e.g., Compl. ¶¶ 3, 5.
26
27         1
            Defendant previously filed a Notice of Supplemental Authority in this case
     concerning the district court’s Memorandum and Order denying the plaintiffs’
28   motion for a preliminary injunction in ANJRPC. (Dkt. No. 76.)
                                                1
                Defendant’s Notice of Supplemental Authority (17-cv-1017-BEN-JLB)
 1        The ANJRPC opinion was not available to Defendant during the briefing or
 2   hearing on Plaintiffs’ motion for summary judgment, and it is relevant to the
 3   Court’s evaluation of California’s LCM restrictions in ruling on Plaintiffs’ motion.
 4   Dated: December 11, 2018                      Respectfully Submitted,
 5                                                 XAVIER BECERRA
                                                   Attorney General of California
 6                                                 MARK R. BECKINGTON
                                                   Supervising Deputy Attorney General
 7                                                 ANTHONY P. O’BRIEN
                                                   Deputy Attorney General
 8
 9
                                                   /s/ John D. Echeverria
10
                                                   JOHN D. ECHEVERRIA
11                                                 Deputy Attorney General
                                                   Attorneys for Defendant Attorney
12                                                 General Xavier Becerra
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2
                Defendant’s Notice of Supplemental Authority (17-cv-1017-BEN-JLB)
EXHIBIT 1
Case: 18-3170   Document: 003113102099     Page: 1    Date Filed: 12/05/2018




                                               PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           _____________

                               No. 18-3170
                              _____________

          ASSOCIATION OF NEW JERSEY RIFLE AND PISTOL
                          CLUBS, INC.;
           BLAKE ELLMAN; ALEXANDER DEMBROWSKI,
                                       Appellants

                                    v.

                  ATTORNEY GENERAL NEW JERSEY;
           SUPERINTENDENT NEW JERSEY STATE POLICE;
          THOMAS WILLIVER, in his official capacity as Chief of
                                  Police of the
          Chester Police Department; JAMES B. O’CONNOR, in his
                                official capacity
            as Chief of Police of the Lyndhurst Police Department
                               _____________

          ON APPEAL FROM THE UNITED STATES DISTRICT
                                 COURT
                FOR THE DISTRICT OF NEW JERSEY
                       (D.N.J. No. 3:18-cv-10507)
                 District Judge: Hon. Peter G. Sheridan
                            ______________
Case: 18-3170   Document: 003113102099       Page: 2     Date Filed: 12/05/2018




                         Argued November 20, 2018*
                             ______________

            Before: GREENAWAY, JR., SHWARTZ, and BIBAS,
                           Circuit Judges.

                     (Opinion Filed: December 5, 2018)

                              ______________

                                 OPINION
                              ______________


                David H. Thompson      [Argued]
                Jose J. Alicea
                Peter A. Patterson
                Haley N. Proctor
                Cooper & Kirk
                1523 New Hampshire Avenue, N.W.
                Washington, DC 20036

                Daniel L. Schmutter
                Hartman & Winnicki
                74 Passaic Street
                Suite 101
                Ridgewood, NJ 07650

                             Counsel for Appellants

                *
                 Because of recording issues on the original date for
         argument, the panel convened a second argument session to
         allow the parties to re-present their oral arguments.




                                      2
Case: 18-3170   Document: 003113102099       Page: 3       Date Filed: 12/05/2018




                Jeremy Feigenbaum          [Argued]
                Stuart M. Feinblatt
                Office of Attorney General of New Jersey
                Division of Criminal Justice
                25 Market Street
                Richard J. Hughes Justice Complex
                Trenton, NJ 08625

                Bryan E. Lucas
                Evan Andrew Showell
                Office of Attorney General of New Jersey
                124 Halsey Street
                P.O. Box 45029
                Newark, NJ 07102

                George C. Jones
                John H. Suminski
                McElroy Deutsch Mulvaney & Carpenter
                1300 Mount Kemble Avenue
                P.O. Box 2075
                Morristown, NJ 07962

                Jennifer Alampi
                Carmine Richard Alampi
                Alampi & Demarrais
                One University Plaza
                Suite 404
                Hackensack, NJ 07601

                             Counsel for Appellees




                                      3
Case: 18-3170   Document: 003113102099        Page: 4     Date Filed: 12/05/2018




                John P. Sweeney
                Bradley Arant Boult Cummings
                Suite 1350
                1615 L Street, N.W.
                Suite 1350
                Washington, DC 20036

                             Counsel for Amicus National Rifle
                             Association of America

                Timothy M. Haggerty
                Friedman Kaplan Seiler & Adelman
                7 Times Square
                28th Floor
                New York, NY 10036

                             Counsel for Amicus Giffords Law Center
                             to Prevent Gun Violence

                Loren L. AliKhan
                Office of Attorney General of District of Columbia
                Office of the Solicitor General
                441 4th Street, N.W.
                One Judiciary Square, Suite 630 South
                Washington, DC 20001

                             Counsel for Amici District of Columbia,
                             State of California, State of Connecticut,
                             State of Delaware, State of Hawaii, State
                             of Illinois, State of Iowa, State of
                             Maryland, State of Massachusetts, State
                             of New York, State of Oregon,
                             Commonwealth of Pennsylvania, State of




                                       4
Case: 18-3170   Document: 003113102099         Page: 5     Date Filed: 12/05/2018




                             Rhode Island, State of Vermont, State of
                             Virginia, and State of Washington

                Lawrence S. Lustberg
                Jessica Hunter, Esq.
                Gibbons
                One Gateway Center
                Newark, NJ 07102

                             Counsel for Amicus Everytown for Gun
                             Safety

         SHWARTZ, Circuit Judge.

                Today we address whether one of New Jersey’s
         responses to the rise in active and mass shooting incidents in
         the United States—a law that limits the amount of ammunition
         that may be held in a single firearm magazine to no more than
         ten rounds—violates the Second Amendment, the Fifth
         Amendment’s Takings Clause, and the Fourteenth
         Amendment’s Equal Protection Clause. We conclude that it
         does not. New Jersey’s law reasonably fits the State’s interest
         in public safety and does not unconstitutionally burden the
         Second Amendment’s right to self-defense in the home. The
         law also does not violate the Fifth Amendment’s Takings
         Clause because it does not require gun owners to surrender
         their magazines but instead allows them to retain modified
         magazines or register firearms that have magazines that cannot
         be modified. Finally, because retired law enforcement officers
         have training and experience that makes them different from
         ordinary citizens, the law’s exemption that permits them to
         possess magazines that can hold more than ten rounds does not
         violate the Fourteenth Amendment’s Equal Protection Clause.




                                       5
Case: 18-3170    Document: 003113102099          Page: 6     Date Filed: 12/05/2018




         We will therefore affirm the District Court’s order denying
         Plaintiffs’ motion to preliminarily enjoin enforcement of the
         law.

                                         I

                                         A

                 Active shooting and mass shooting incidents have
         dramatically increased during recent years. Statistics from
         2006 to 2015 reveal a 160% increase in mass shootings over
         the prior decade. App. 1042. Department of Justice and
         Federal Bureau of Investigation (“FBI”) studies of active
         shooter incidents (where an individual is actively engaged in
         killing or attempting to kill people with a firearm in a confined,
         populated area) reveal an increase from an average of 6.4
         incidents in 2000 to 16.4 incidents in 2013. App. 950, 953.
         These numbers have continued to climb, and in 2017, there
         were thirty incidents. App. 1149, 1133. In addition to
         becoming more frequent, these shootings have also become
         more lethal. App. 906-07 (citing 2018 article noting “it’s the
         first time [in American history] we have ever experienced four
         gun massacres resulting in double-digit fatalities within a 12-
         month period”).

                In response to this trend, a number of states have acted.
         In June 2018, New Jersey became the ninth state to pass a new
         law restricting magazine capacity.1 New Jersey has made it

                1
                 As of spring 2018, eight states and the District of
         Columbia had adopted bans on large capacity magazines. Cal.
         Penal Code § 16740 (ten rounds); Conn. Gen. Stat. § 53-202w




                                         6
Case: 18-3170   Document: 003113102099         Page: 7     Date Filed: 12/05/2018




         illegal to possess a magazine capable of holding more than ten
         rounds of ammunition (“LCM”).2 N.J. Stat. Ann. 2C:39-1(y),
         2C:39-3(j) (“the Act”).

                Active law enforcement officers and active military
         members, who are “authorized to possess and carry a
         handgun,” are excluded from the ban. N.J. Stat. Ann. 2C:39-
         3(g). Retired law enforcement officers are also exempt and
         may possess and carry semi-automatic handguns with
         magazines that hold up to fifteen rounds of ammunition.3 Id.
         at 2C:39-17.


         (ten rounds); D.C. Code § 7-2506.01(b) (ten rounds); Haw.
         Rev. Stat. § 134-8(c) (ten rounds); Md. Code Ann., Crim. Law
         § 4-305(b) (ten rounds); Mass. Gen. Laws ch. 140 §§ 121,
         131M (ten rounds); N.Y. Penal Law § 265.00(23) (ten rounds);
         13 Vt. Stat. Ann. 4021(e)(1)(A), (B) (ten rounds for a “long
         gun” and fifteen rounds for a “hand gun”); Colo. Rev. Stat. §
         18-12-301(2)(a)(I) (fifteen rounds).
                2
                  Under the New Jersey statute, a “[l]arge capacity
         ammunition magazine” is defined as “a box, drum, tube or
         other container which is capable of holding more than 10
         rounds of ammunition to be fed continuously and directly
         therefrom into a semi-automatic firearm. The term shall not
         include an attached tubular device which is capable of holding
         only .22 caliber rimfire ammunition.” Id. at 2C:39-1(y). Prior
         to the 2018 Act, New Jersey had prohibited LCMs holding
         more than 15 rounds of ammunition. See id. (Jan. 16, 2018);
         id. (1990).
                3
                  To be exempt from the Act’s prohibition, a retired law
         enforcement officer must, among other things, follow certain
         procedures, qualify semi-annually in the use of the handgun he




                                       7
Case: 18-3170    Document: 003113102099          Page: 8      Date Filed: 12/05/2018




                 The Act provides several ways for those who are not
         exempt from the law to comply. Specifically, the legislation
         gives LCM owners until December 10, 20184 to (1) modify
         their LCMs “to accept ten rounds or less,” id. at 2C:39-19(b);
         (2) render firearms with LCMs or the LCM itself inoperable,
         id.; (3) register firearms with LCMs that cannot be “modified
         to accommodate ten or less rounds,” id. at 2C:39-20(a);
         (4) transfer the firearm or LCM to an individual or entity
         entitled to own or possess it, id. at 2C:39-19(a); or (5) surrender
         the firearm or LCM to law enforcement, id. at 2C:39-19(c).

                                         B

                On the day the bill was signed, Plaintiffs Association of
         New Jersey Rifle and Pistol Clubs and members Blake Ellman
         and Alexander Dembrowski (collectively, “Plaintiffs”)5 filed
         this action under 42 U.S.C. § 1983, alleging that the Act
         violates the Second Amendment, the Fifth Amendment’s
         Takings Clause, and the Fourteenth Amendment’s Equal
         Protection Clause. App. 46-64. Plaintiffs also sought a
         preliminary injunction to enjoin Defendants Attorney General
         of New Jersey, Superintendent of New Jersey State Police, and
         the Chiefs of Police of the Chester and Lyndhurst Police
         Departments from enforcing the law.


         is permitted to carry, and pay costs associated with the semi-
         annual qualifications. Id. at 2C:39-6(l).
                4
                  The law gave 180 days from its June 13, 2018 effective
         date to comply.
                5
                  Both Ellman and Dembrowski have worked at gun
         ranges, and Dembrowski is a Marine Corps veteran. App. 470,
         476.




                                         8
Case: 18-3170   Document: 003113102099         Page: 9      Date Filed: 12/05/2018




                 The District Court held a three-day evidentiary hearing
         on the preliminary injunction request. The Court considered
         declarations from witnesses, which served as their direct
         testimony, and then these witnesses were thoroughly
         examined.6 The parties also submitted various documents,
         including declarations presented in other cases addressing
         LCM bans, books and journal articles on firearm regulations,
         reports on the efficacy of the 1994 federal assault weapons ban,
         statistics about gun ownership and use, news articles about
         shooting incidents, FBI reports on active shooter incidents,
         historical materials on LCMs, and police academy training
         materials.7 The evidence disclosed the purpose of LCMs, how
         they are used, and who uses them.

                A magazine is an implement that increases the
         ammunition capacity of a firearm. App. 128. An LCM refers
         to a particular size of magazine. App. 159. LCMs allow a

                6
                  Plaintiffs offered expert witness Gary Kleck, Professor
         Emeritus at Florida State University. Defendants offered three
         expert witnesses: (1) Lucy Allen, Managing Director of NERA
         Economic Consulting; (2) Glen Stanton, State Range Master
         for the New Jersey Office of the Attorney General Division of
         Criminal Justice; and (3) John Donohue, Professor of Law at
         Stanford Law School.
                7
                  The exhibits include writings from Christopher Koper,
         Professor of Criminology, Law, and Society at George Mason
         University, see App. 663-67, 768-72, 1047-50, 1051-59, 1060-
         65, 1247-53, 1254-85, and David Kopel, Research Director at
         the Independence Institute, Associate Policy Analyst at the
         Cato Institute, and Adjunct Professor at Denver University
         Sturm College of Law, App. 654-59, 1233-46.




                                        9
Case: 18-3170   Document: 003113102099        Page: 10     Date Filed: 12/05/2018




         shooter to fire multiple shots in a matter of seconds without
         reloading. App. 225, 865. Millions of LCMs have been sold
         since 1994, App. 1266, and 63% of gun owners reported using
         LCMs in their modern sporting rifles, App. 516, 753. LCMs
         often come factory standard with semi-automatic weapons.
         App. 656, 994-95.

                Gun owners use LCMs for hunting and pest control.
         App. 655. LCMs have also been used for self-defense. App.
         225, 844-51, 915-16, 1024. The record does not include a
         reliable estimate of the number of incidents where more than
         ten shots were used in self-defense,8 but it does show that

                8
                   Allen testified that most defensive gun use involves
         the discharge of between two and three rounds of ammunition.
         App. 844-48. Kleck acknowledged that there is no current
         estimate of the number of incidents where more than ten shots
         were used in self-defense, App. 240, but then relied on data
         from Allen to assert that 4,663 incidents of defensive gun use
         have involved more than ten rounds. App. 239, 328. This
         figure is based on an extrapolation. As Amicus Everytown for
         Gun Safety explained,

                That number was reached by taking
                Kleck’s . . . out-of-date, 2.5 million defensive-
                gun-uses number, multiplying that by his
                estimate of the percentage of defensive gun uses
                in the home, and then multiplying that by the
                percentage of such incidents found in the NRA’s
                [Armed Citizen] defensive-gun-use database in
                which more than ten shots were reportedly fired
                (2 of 411). [App. 328.] This approach takes 411




                                       10
Case: 18-3170   Document: 003113102099           Page: 11      Date Filed: 12/05/2018




         LCMs “are not necessary or appropriate for self-defense,”
         App. 861, and that use of LCMs in self-defense can result in
         “indiscriminate firing,” App. 863, and “severe adverse
         consequences for innocent bystanders,” App. 1024.

                There is also substantial evidence that LCMs have been
         used in numerous mass shootings,9 App. 851-53, 909-10, 914,


                of what are certainly some of the most extreme
                and newsworthy cases of defensive gun [use]
                across a period of more than six years, [App. 69],
                and assumes that they are representative of all
                defensive gun uses.

         Amicus Everytown for Gun Safety Br. at 23-24 (footnote
         omitted) (emphasis in original). Plaintiffs attempt to embrace
         a figure based on data they themselves challenged because the
         expert did not know the data compilation method, the data may
         not have been representative, and the search criteria were
         limited. Ass’n of N.J. Rifle & Pistol Clubs, Inc. v. Grewal, No.
         18-1017, 2018 WL 4688345, at *5, *12 (D.N.J. Sept. 28,
         2018). App. 73-81.
                 9
                   As the District Court observed, some of the studies and
         articles use different definitions for the term “mass shootings,”
         which led it to give less weight to these materials. See Ass’n
         of N.J. Rifle & Pistol Clubs, 2018 WL 46888345, at *5, *8.
         For instance, Mother Jones has changed its definition of a mass
         shooting over time, setting a different minimum number of
         fatalities or shooters, and may have omitted a significant
         number of mass shooting incidents. App. 90-102, 1037-38
         (noting deficiencies in Mother Jones report). While it
         questioned the reliability of the statistics, the District Court did




                                         11
Case: 18-3170   Document: 003113102099         Page: 12      Date Filed: 12/05/2018




         967-88, 1024, 1042, 1057, 1118-26, 1165-71, and that the use
         of LCMs results in increased fatalities and injuries, App. 562.
         “[W]hen you have a high capacity magazine it allows you to
         fire off a large number of bullets in a short amount of time, and
         that gives individuals much less opportunity to either escape or
         to try to fight back or for police to intervene; and that is very
         valuable for mass shooters.” App. 225, 865. The record
         demonstrates that when there are pauses in shooting to reload
         or for other reasons, opportunities arise for victims to flee, as
         evidenced by the 2017 Las Vegas and 2013 D.C. Navy Yard
         shootings, App. 114, 914, 1045, or for bystanders to intervene,
         as in the 2018 Tennessee Waffle House shooting and 2011
         Arizona shooting involving Representative Gabrielle Giffords,
         App. 830, 1113.

                While a trained marksman or professional speed shooter
         operating in controlled conditions can change a magazine in
         two to four seconds, App. 109, 263-67, 656, 1027, an
         inexperienced shooter may need eight to ten seconds to do so,
         App. 114. Therefore, while a ban on LCMs does not restrict
         the amount of ammunition or number of magazines an
         individual may purchase, App. 231, without access to LCMs,
         a shooter must reload more frequently.

                “[S]hooters in at least 71% of mass shootings in the past
         35 years obtained their guns legally,” App. 853, or from a
         family member or friend (as was the case with the Newtown
         shooter who took his mother’s lawfully-owned guns), App.
         190, 195, 486, and gun owners in lawful possession of firearms



         consider the specific incidents of LCM use described in the
         record. Id. at *3.




                                        12
Case: 18-3170   Document: 003113102099            Page: 13      Date Filed: 12/05/2018




         are a key source of arming criminals through loss and theft of
         their firearms, App. 221-22, 800-01, 924-25.

                New Jersey law enforcement officers regularly carry
         LCMs, App. 116, 1102, and along with their retired
         counterparts, are trained and certified in the use of firearms,
         App. 143-46, 1101-02. Law enforcement officers use certain
         firearms not regularly used by members of the military and use
         them in a civilian, non-combat environment.10 App. 137, 140,
         1103.

                 After carefully considering all of the evidence and the
         parties’ arguments, the District Court denied the motion to
         preliminarily enjoin the Act. The Court found the expert
         witnesses were credible but concluded that the testimony of
         certain experts was “of little help in its analysis . . . . [because]
         their testimony failed to clearly convey the effect this law will
         have on reducing mass shootings in New Jersey or the extent
         to which the law will impede gun owners from defending
         themselves.” Ass’n of N.J. Rifle & Pistol Clubs, Inc. v.
         Grewal, No. 18-1017, 2018 WL 4688345, at *8 (D.N.J. Sept.
         28, 2018). Specifically, the Court stated that although it found
         both Kleck and Allen credible, their testimony “relied upon
         questionable data and conflicting studies,” suggesting that both
         of the experts’ methodologies and conclusions were flawed.11
         Id.

                10
                   Because their duties require access to LCMs, active
         military members and active law enforcement officers are
         exempt from the ban. N.J. Stat. Ann. 2C:39-3(g).
                11
                   Our dissenting colleague is of the view that the
         District Court rejected all of the expert testimony offered




                                          13
Case: 18-3170   Document: 003113102099           Page: 14      Date Filed: 12/05/2018




                 The District Court, however, considered other evidence
         in the record to reach its conclusion, see, e.g., id. at *6, *6 n.7,
         *12, that the Act was constitutional. The District Court held
         that a “ban on magazines capable of holding more than ten
         rounds implicates Second Amendment protections,” id. at *11,
         but that it does not violate the Second Amendment.
         Specifically, the District Court held that the Act (1) should be
         examined under intermediate scrutiny because it “places a
         minimal burden on lawful gun owners,” id. at *13, and (2) “is
         reasonably tailored to achieve [New Jersey’s] goal of reducing
         the number of casualties and fatalities in a mass shooting,” id.,
         based in part on evidence showing that “there is some delay
         associated with reloading, which may provide an opportunity
         for potential victims to escape or for a bystander to intercede,”
         id. at *12.

                The District Court also held that the Fifth Amendment
         Takings and Fourteenth Amendment Equal Protection claims
         lacked merit. The Court concluded that the Takings claim
         failed because the modification and registration options
         “provided property owners with . . . avenue[s] to comply with
         the law without forfeiting their property.” Id. at *16. The
         Court also determined that the Act’s exemption for retired law
         enforcement officers did not violate Plaintiffs’ right to equal


         during the preliminary injunction hearing. This does not
         accurately reflect the Court’s opinion. The Court’s opinion
         shows that while it found the testimony of Kleck and Allen
         unhelpful, Ass’n of N.J. Rifle & Pistol Clubs, 2018 WL
         4688345, at *5, *7-8, it did not similarly critique Donhoue and
         Stanton, id. at *5-7. The Court relied upon evidence from
         Donohue, Stanton, and a myriad of other sources to reach its
         conclusion. Id. at *3.




                                         14
Case: 18-3170   Document: 003113102099         Page: 15      Date Filed: 12/05/2018




         protection because law enforcement officers, in light of their
         “extensive and stringent training” and experience “confronting
         unique circumstances that come with being a police officer,”
         are different from, and hence not similarly situated to, other
         residents. Id. at *14.

                After concluding that Plaintiffs failed to demonstrate a
         likelihood of success on their claims, the District Court stated
         that Plaintiffs did not satisfy the other requirements for a
         preliminary injunction, id. at *16, and denied their motion.
         Plaintiffs appeal.

                Plaintiffs do not advocate an absolutist view of the
         Second Amendment but believe that the State’s ability to
         impose any restriction on magazine capacity is severely
         limited. Plaintiffs argue that the Act is categorically
         unconstitutional because it bans an entire class of arms
         protected by the Second Amendment, there is no empirical
         evidence supporting the State ban, and the rights of law abiding
         citizens are infringed and their ability to defend themselves in
         the home is reduced.

                On the other hand, the State asserts that it is imperative
         to the safety of its citizens to take focused steps to reduce the
         devastating impact of mass shootings. The State argues that
         the Act does not hamper or infringe the rights of law abiding
         citizens who legally possess weapons.




                                        15
Case: 18-3170   Document: 003113102099           Page: 16      Date Filed: 12/05/2018




                                        II12

                The decision to grant or deny a preliminary injunction
         is within the sound discretion of the district court. Winter v.
         Nat. Res. Def. Council, Inc., 555 U.S. 7, 24, 33 (2008). “We
         employ a tripartite standard of review for . . . preliminary
         injunctions. We review the District Court’s findings of fact for
         clear error. Legal conclusions are assessed de novo. The
         ultimate decision to grant or deny the injunction is reviewed
         for abuse of discretion.” K.A. ex rel. Ayers v. Pocono
         Mountain Sch. Dist., 710 F.3d 99, 105 (3d Cir. 2013) (internal
         quotation marks and citations omitted).13

                12
                    The District Court had jurisdiction under 28 U.S.C.
         § 1331.      We have jurisdiction pursuant to 28 U.S.C.
         § 1292(a)(1).
                 13
                    Plaintiffs’ argument that the clear error standard does
         not apply to legislative facts and that the Court is not limited to
         the record below in adjudicating questions of legislative fact is
         unpersuasive.
                 Legislative facts have been described as: (1) general
         facts or things “knowable to the industry at all relevant times,”
         In re Asbestos Litig., 829 F.2d 1233, 1245, 1248, 1252 n.11
         (3d Cir. 1987) (Becker, J., concurring); (2) facts that underlie
         a policy decision and “have relevance to legal reasoning and
         the lawmaking process, whether in the formulation of a legal
         principle or ruling by a judge or court in the enactment of a
         legislative body.” Id. at 1248 (quoting Fed. R. Evid. 201,
         advisory committee note to subsection (a)); (3) facts not
         limited to the activities of the parties themselves that a
         government body may rely upon to reach a decision, see
         Omnipoint Communc’ns Enters., LP v. Zoning Hearing Bd. of




                                         16
Case: 18-3170   Document: 003113102099          Page: 17      Date Filed: 12/05/2018




                To obtain a preliminary injunction, the movants must:
                demonstrate (1) that they are reasonably likely to
                prevail eventually in the litigation and (2) that
                they are likely to suffer irreparable injury


         Easttown Twp., 248 F.3d 101, 106 (3d Cir. 2001); and (4) in
         the words of one academic, “social facts” known to society at
         large related to individual constitutional rights, Caitlin E.
         Borgmann, Appellate Review of Social Facts in Constitutional
         Rights Cases, 101 Cal. L. Rev. 1185, 1186-87 (1994).
                 To the extent the record includes legislative facts,
         Plaintiffs have not met their burden of showing that the
         legislative facts New Jersey relied upon “could not reasonably
         be conceived to be true.” In re Asbestos Litig., 829 F.2d at
         1252 n.11 (holding that “[i]n an equal protection case, those
         challenging state law must convince the court that the
         legislative facts on which the classification is apparently based
         could not reasonably be conceived to be true by the
         governmental decisionmaker.”) (internal quotation marks and
         citations omitted)). Moreover, many of the facts in this record
         do not fall into the category of legislative facts as they are not
         known to the general public. For example, the amount of time
         needed to reload a magazine or the details of various active
         shooter incidents are not facts known to the general public.
         Accordingly, clear error review applies.
                 Even if it were within this Court’s discretion to refrain
         from applying the clearly erroneous standard to legislative
         facts, we are not compelled to do so. See Lockhart v. McCree,
         476 U.S. 162, 168 n.3 (1986) (declining to reach the standard
         of review issue for legislative facts at issue). We therefore
         decline Plaintiffs’ invitation to review the District Court’s
         factual findings de novo.




                                        17
Case: 18-3170   Document: 003113102099           Page: 18      Date Filed: 12/05/2018




                without relief. If these two threshold showings
                are made the District Court then considers, to the
                extent relevant, (3) whether an injunction would
                harm the [defendants] more than denying relief
                would harm the Appellants and (4) whether
                granting relief would serve the public interest.

         Id. (alteration in original) (quoting Tenafly Eruv Ass’n v.
         Borough of Tenafly, 309 F.3d 144, 157 (3d Cir. 2002)); Fed.
         R. Civ. P. 65. A plaintiff’s failure to establish a likelihood of
         success on the merits “necessarily result[s] in the denial of a
         preliminary injunction.” Am. Express Travel Related Servs.,
         Inc. v. Sidamon-Eristoff, 669 F.3d 359, 366 (3d Cir. 2012)
         (internal quotation marks and citation omitted). On this factor,
         “a sufficient degree of success for a strong showing exists if
         there is ‘a reasonable chance or probability, of winning.’” In
         re Revel AC, Inc., 802 F.3d 558, 568 (3d Cir. 2015) (quoting
         Singer Mgmt. Consultants, Inc. v. Milgram, 650 F.3d 223, 229
         (3d Cir. 2011) (en banc)). Here, we must decide whether
         Plaintiffs have a reasonable probability of showing that the Act
         violates the Second Amendment, the Fifth Amendment’s
         Takings Clause, and the Fourteenth Amendment’s Equal
         Protection Clause. We consider each claim in turn.

                                         III

                The Second Amendment provides: “A well regulated
         Militia, being necessary to the security of a free State, the right
         of the people to keep and bear Arms, shall not be infringed.”
         U.S. Const. amend. II. In District of Columbia v. Heller, 554
         U.S. 570 (2008), the Supreme Court held that the Second
         Amendment protects the right of individuals to possess
         firearms and recognized that the “core” of the Second




                                         18
Case: 18-3170   Document: 003113102099        Page: 19     Date Filed: 12/05/2018




         Amendment is to allow “law-abiding, responsible citizens to
         use arms in defense of hearth and home.” Id. at 628-30, 635
         (invalidating a statute banning the possession of handguns in
         the home).14

                 We therefore must first determine whether the regulated
         item is an arm under the Second Amendment. The law
         challenged here regulates magazines, and so the question is
         whether a magazine is an arm under the Second Amendment.
         The answer is yes. A magazine is a device that holds cartridges
         or ammunition. “Magazine,” Merriam-Webster Dictionary,
         https://www.merriam-webster.com/dictionary/magazine (last
         visited Nov. 21, 2018); App. 128 (describing a magazine as “an
         implement that goes into the weapon to increase the capacity
         of the weapon itself”). Regulations that eliminate “a person’s
         ability to obtain or use ammunition could thereby make it
         impossible to use firearms for their core purpose.” Jackson v.
         City & Cty. of San Francisco, 746 F.3d 953, 967 (9th Cir.
         2014). Because magazines feed ammunition into certain guns,
         and ammunition is necessary for such a gun to function as
         intended, magazines are “arms” within the meaning of the
         Second Amendment. Id.; see also United States v. Miller, 307
         U.S. 174, 180 (1939) (citing 17th century commentary on gun
         use in America that “[t]he possession of arms also implied the
         possession of ammunition.”).

                Having determined that magazines are arms, we next
         apply a two-step framework to resolve the Second Amendment
         challenge to a law regulating them. United States v.
         Marzzarella, 614 F.3d 85, 89 (3d Cir. 2010). First, we consider

                14
                   Heller’s teachings apply beyond the handgun ban at
         issue there.




                                       19
Case: 18-3170   Document: 003113102099         Page: 20      Date Filed: 12/05/2018




         whether the regulation of a specific type of magazine, namely
         an LCM, “imposes a burden on conduct falling within the
         scope of the Second Amendment’s guarantee.” Id. Second, if
         the law burdens conduct that is protected by the Second
         Amendment, “we evaluate the law under some form of means-
         end scrutiny.” Id. “If the law passes muster under that
         standard, it is constitutional. If it fails, it is invalid.” Id.

                                        A

                Under step one, we consider whether the type of arm at
         issue is commonly owned,15 Marzzarella, 614 F.3d at 90-91,
         and “typically possessed by law-abiding citizens for lawful
         purposes,”16 Heller, 554 U.S. at 625. The record shows that

                15
                     “Common use” is not dispositive since weapons
         illegal at the time of a lawsuit would not be (or at least should
         not be) in common use and yet still may be entitled to
         protection. Friedman v. City of Highland Park, 784 F.3d 406,
         409 (7th Cir. 2015).
                 16
                    This plain language from Heller makes clear that the
         Second Amendment, like all of the amendments in the Bill of
         Rights, is not limitless. Aside from requiring consideration of
         whether the arm is typically possessed by law-abiders for
         lawful purposes, Heller also examines whether the weapon is
         “dangerous and unusual.” 554 U.S. at 627; Marzzarella, 614
         F.3d at 91; see also United States v. One (1) Palmetto State
         Armory Pa-15 Machinegun, 822 F.3d 136, 142 (3d Cir. 2016)
         (holding machine guns not protected because they are
         “exceedingly dangerous weapons” that are “not in common use
         for lawful purposes”). While the record suggests that LCMs
         are not unusual, they have “combat-functional ends” given




                                        20
Case: 18-3170   Document: 003113102099        Page: 21     Date Filed: 12/05/2018




         millions of magazines are owned, App. 516, 753, often come
         factory standard with semi-automatic weapons, App. 656, are
         typically possessed by law-abiding citizens for hunting, pest-
         control, and occasionally self-defense, App. 655, 554-55,17 and
         there is no longstanding history of LCM regulation.18 We will
         nonetheless assume without deciding that LCMs are typically
         possessed by law-abiding citizens for lawful purposes and that
         they are entitled to Second Amendment protection. See N.Y.
         State Rifle & Pistol Ass’n, Inc. v. Cuomo, 804 F.3d 242, 257
         (2d Cir. 2015); Heller v. District of Columbia, 670 F.3d 1244,
         1261 (D.C. Cir. 2011) [hereinafter Heller II].




         their capacity to inflict “more wounds, more serious, in more
         victims,” and because a shooter can hit “multiple human
         targets very rapidly,” Kolbe v. Hogan, 849 F.3d 114, 137 (4th
         Cir. 2017) (en banc) (internal quotation marks and citation
         omitted).
                17
                   We are also mindful of Heller’s admonition that
         disproportionate criminal use of a particular weapon does not
         mean it is not typically possessed for lawful purposes. N.Y.
         State Rifle & Pistol Ass’n, Inc. v. Cuomo, 804 F.3d 242, 256
         (2d Cir. 2015).
                18
                   LCMs were not regulated until the 1920s, but most of
         those laws were invalidated by the 1970s. App. 1242-44. The
         federal LCM ban was enacted in 1994, but it expired in 2004.
         App. 1244. While a lack of longstanding history does not mean
         that the regulation is unlawful, see Heller v. District of
         Columbia, 670 F.3d 1244, 1266 (D.C. Cir. 2011), the lack of
         such a history deprives us of reliance on Heller’s presumption
         that such regulation is lawful.




                                       21
Case: 18-3170   Document: 003113102099           Page: 22      Date Filed: 12/05/2018




                                         B

                  Assuming that the Act implicates an arm subject to
         Second Amendment protection, we next address the level of
         means-end scrutiny that must be applied. Marzzarella, 614
         F.3d at 89. The applicable level of scrutiny is dictated by
         whether the challenged regulation burdens the core Second
         Amendment right. If the core Second Amendment right is
         burdened, then strict scrutiny applies; otherwise, intermediate
         scrutiny applies.19 See Drake v. Filko, 724 F.3d 426, 436 (3d
         Cir. 2013). “At its core, the Second Amendment protects the
         right of law-abiding citizens to possess non-dangerous
         weapons for self-defense in the home.” Marzzarella, 614 F.3d
         at 92 (citing Heller, 554 U.S. at 635); see Drake, 724 F.3d at
         431 (declining to definitively hold that Second Amendment
         core “extends beyond the home”). Thus, laws that severely
         burden the core Second Amendment right to self-defense in the
         home are subject to strict scrutiny. Drake, 724 F.3d at 436;
         Marzzarella, 614 F.3d at 97; see also Kolbe v. Hogan, 849 F.3d
         114, 138 (4th Cir. 2017) (en banc) (applying intermediate
         scrutiny where the law “does not severely burden the core
         protection of the Second Amendment”); N.Y. State Rifle &
         Pistol Ass’n, 804 F.3d at 260 (applying intermediate scrutiny
         where “[t]he burden imposed by the challenged legislation is
         real, but it is not ‘severe’” (citation omitted)); Fyock v. City of
         Sunnyvale, 779 F.3d 991, 998-99 (9th Cir. 2015) (determining
         appropriate level of scrutiny by considering “how severely, if
         at all, the law burdens [the Second Amendment] right”); Heller

                19
                  Rational basis review is not appropriate for laws that
         burden the Second Amendment. Heller, 554 U.S. at 628 n.27;
         Marzzarella, 614 F.3d at 95-96.




                                         22
Case: 18-3170   Document: 003113102099         Page: 23     Date Filed: 12/05/2018




         II, 670 F.3d at 1261 (determining “the appropriate standard of
         review by assessing how severely the prohibitions burden the
         Second Amendment right”).

                                        1

                 The Act here does not severely burden the core Second
         Amendment right to self-defense in the home for five reasons.
         First, the Act, which prohibits possession of magazines with
         capacities over ten rounds, does not categorically ban a class
         of firearms. The ban applies only to magazines capable of
         holding more than ten rounds and thus restricts “possession of
         only a subset of magazines that are over a certain capacity.”
         Fyock, 779 F.3d at 999 (describing LCM ban as a restriction);
         S.F. Veteran Police Officers Ass’n v. City & Cty. of San
         Francisco, 18 F. Supp. 3d 997, 1002-03 (N.D. Cal. 2014)
         (emphasizing that the law was not “a total ban on all
         magazines” but “a total ban only on magazines holding more
         than ten rounds”); see also App. 159 (testimony explicitly
         addressing that the law “does not ban any particular class of
         gun” because “it just deals with the size of the magazine”).

                Second, unlike the ban in Heller, the Act is not “a
         prohibition of an entire class of ‘arms’ that is overwhelmingly
         chosen by American society for [self-defense in the home].”
         544 U.S. at 628. The firearm at issue in Heller, a handgun, is
         one that the Court described as the “quintessential self-defense
         weapon.” Id. at 629. The record here demonstrates that LCMs
         are not well-suited for self-defense. App. 225, 861, 863, 915,
         1024.

                Third, also unlike the handgun ban in Heller, a
         prohibition on “large-capacity magazines does not effectively




                                       23
Case: 18-3170   Document: 003113102099          Page: 24      Date Filed: 12/05/2018




         disarm individuals or substantially affect their ability to defend
         themselves.” Heller II, 670 F.3d at 1262 (citing Marzzarella,
         614 F.3d at 97). Put simply, the Act here does not take firearms
         out of the hands of law-abiding citizens, which was the result
         of the law at issue in Heller. The Act allows law-abiding
         citizens to retain magazines, and it has no impact on the many
         other firearm options that individuals have to defend
         themselves in their home.20 Marzzarella, 614 F.3d at 97; App.
         230-32, 917-18.

                 Fourth, the Act does not render the arm at issue here
         incapable of operating as intended. New Jersey citizens may
         still possess and utilize magazines, simply with five fewer
         rounds per magazine. Ass’n of N.J. Rifle & Pistol Clubs, 2018
         WL 4688345, at *12; see also N.Y. State Rifle & Pistol Ass’n,
         804 F.3d at 260 (“[W]hile citizens may not acquire high-
         capacity magazines, they can purchase any number of
         magazines with a capacity of ten or fewer rounds. In sum,

                20
                    Heller stated that “[i]t is no answer to say, as
         petitioners do, that it is permissible to ban the possession of
         handguns so long as the possession of other firearms (i.e., long
         guns) is allowed.” 554 U.S. at 629 (emphasis omitted).
         However, as discussed above, the handgun ban at issue in
         Heller, which forbade an entire class of firearms, differs from
         the LCM ban here, which does not prevent law-abiding citizens
         from using any type of firearm provided it is used with
         magazines that hold ten rounds or fewer. In fact, at oral
         argument, Plaintiffs were unable to identify a single model of
         firearm that could not be brought into compliance with New
         Jersey’s magazine capacity restriction, and even if such
         firearms exist, they simply need to be registered for owners to
         legally retain them. N.J. Stat. Ann. 2C:39-20(a).




                                        24
Case: 18-3170   Document: 003113102099          Page: 25      Date Filed: 12/05/2018




         numerous alternatives remain for law-abiding citizens to
         acquire a firearm for self-defense.” (internal quotation marks
         and citation omitted)).

                Fifth, “it cannot be the case that possession of a firearm
         in the home for self-defense is a protected form of possession
         under all circumstances. By this rationale, any type of firearm
         possessed in the home would be protected merely because it
         could be used for self-defense.” Marzzarella, 614 F.3d at 94.

                For these reasons, while the Act affects a type of
         magazine one may possess, it does not severely burden, and in
         fact respects, the core of the Second Amendment right. See
         N.Y. State Rifle & Pistol Ass’n, 804 F.3d at 258; Marzzarella,
         614 F.3d at 94 (observing that machine guns are not protected
         by the Second Amendment even though they may be used in
         the home for self-defense). As a result, intermediate scrutiny
         applies.21

                21
                   No court has applied strict scrutiny to LCM bans,
         reasoning that the bans do not impose a severe or substantial
         burden on the core Second Amendment right. Kolbe, 849 F.3d
         at 138; N.Y. State Rifle & Pistol Ass’n, 804 F.3d at 260; Fyock,
         779 F.3d at 999; Heller II, 607 F.3d at 1262; see also Duncan
         v. Becerra, No. 17-56081, 2018 WL 3433828, at *2 (9th Cir.
         July 17, 2018) (holding district court did not abuse its
         discretion in applying intermediate scrutiny and considering
         whether the arm was in common use for lawful purposes).
         Four courts applied intermediate scrutiny, and one court upheld
         an LCM ban without applying any level of scrutiny. Instead,
         it considered whether the banned weapon was “common at the
         time of the ratification,” had a relationship to “the preservation




                                        25
Case: 18-3170   Document: 003113102099         Page: 26      Date Filed: 12/05/2018




                                        2

                 “[U]nder intermediate scrutiny[,] the government must
         assert a significant, substantial, or important interest; there
         must also be a reasonable fit between that asserted interest and
         the challenged law, such that the law does not burden more
         conduct than is reasonably necessary.” Drake, 724 F.3d at 436;
         Marzzarella, 614 F.3d at 98 (requiring serial numbers on guns
         reasonably fits government interest). The law need not be the
         least restrictive means of achieving that interest. Drake, 614
         F.3d at 439.22




         or efficiency of a well regulated militia,” and whether law-
         abiding citizens retained adequate means for self-defense.
         Friedman, 784 F.3d at 410.
                 22
                    Our dissenting colleague seems to misunderstand the
         analytical approach that we have adopted and which is
         consistent with our precedent. The dissent suggests that we
         engage in interest-balancing. Our analysis demonstrates that
         we do not. The scrutiny analysis described above is not the
         interest-balancing approach advocated by Justice Breyer and
         rejected by the Heller majority, where a court, focused on
         proportionality, weighs the government interest against the
         burden on the Second Amendment right. 554 U.S. at 634. At
         the first step of Marzzarella, assessing the burden that this Act
         places on the core of the Second Amendment does not consider
         the government interest. At the second step of Marzzarella, we
         identify a substantial government interest and whether the
         legislation is a reasonable fit for that interest. There is no
         balancing at either step.




                                        26
Case: 18-3170   Document: 003113102099         Page: 27      Date Filed: 12/05/2018




                “The State of New Jersey has, undoubtedly, a
         significant, substantial and important interest in protecting its
         citizens’ safety.” Id. at 437. Given the context out of which
         the Act was enacted, this clearly includes reducing the lethality
         of active shooter and mass shooting incidents. Thus, the State
         has asserted a qualifying interest.

                 New Jersey’s LCM ban reasonably fits the State’s
         interest in promoting public safety. LCMs are used in mass
         shootings. App. 1057 (stating that “LCM firearms are more
         heavily represented among guns used in murders of police and
         mass murders”); see App. 269 (noting 23 mass shootings using
         LCMs), 1118-26 (describing weapons used in sixty-one mass
         shootings, eleven of which used fifteen-round magazines, two
         of which used thirteen, and two of which used fourteen round
         magazines). LCMs allow for more shots to be fired from a
         single weapon and thus more casualties to occur when they are
         used. App. 562 (noting, however, that this does not imply that
         LCMs “caused shooters to inflict more casualties”), 865, 895-
         98. By prohibiting LCMs, the Act reduces the number of shots
         that can be fired from one gun, making numerous injuries less
         likely.

                Not only will the LCM ban reduce the number of shots
         fired and the resulting harm, it will present opportunities for
         victims to flee and bystanders to intervene. App. 919-20.
         Reducing the capacity of the magazine to which a shooter has
         access means that the shooter will have fewer bullets
         immediately available and will need to either change weapons




                                        27
Case: 18-3170   Document: 003113102099         Page: 28      Date Filed: 12/05/2018




         or reload to continue shooting.23 Weapon changes and
         reloading result in a pause in shooting and provide an
         opportunity for bystanders or police to intervene and victims
         to flee. As the Commissioner of the Baltimore Police
         Department explained, if a shooter uses a ten-round magazine,
         rather than a 30, 50, or 100-round magazine, the chances to act
         increase:

                [u]se of ten-round magazines would thus offer
                six to nine more chances for bystanders or law
                enforcement to intervene during a pause in
                firing, six to nine more chances for something to
                go wrong with a magazine during a change, six
                to nine more chances for the shooter to have
                problems quickly changing a magazine under
                intense pressure, and six to nine more chances
                for potential victims to find safety during a pause
                in firing. Those six to nine additional chances
                can mean the difference between life and death
                for many people.

         App. 865; see also Kolbe, 849 F.3d at 128 (same).




                23
                   While it is true that some active shooters carry
         multiple weapons, see App. 967-88 (describing active shooter
         incidents 2000-2013, some of which the shooter had rifles,
         handguns, and/or shotguns), 1141-46 (same for 2014-2015),
         1156-64 (same for 2016-2017), when those weapons are
         equipped with LCMs, there are more continuously-fired shots
         from each gun, which means fewer interruptions in the
         shooting.




                                        28
Case: 18-3170   Document: 003113102099         Page: 29     Date Filed: 12/05/2018




                 This view is corroborated by other items in the record
         demonstrating that a delay occurs when a shooter needs to
         reload, see App. 114 (eight to ten seconds for inexperienced
         shooter or two to four seconds for trained shooter), and that
         such delay can be consequential. Videos from the Las Vegas
         shooting in 2017 show that “concert attendees would use the
         pauses in firing when the shooter’s high capacity magazines
         were spent to flee.” App. 914. During the Navy Yard shooting,
         one victim had a chance to escape when the shooter was forced
         to reload. App. 1045 (describing Navy Yard shooting where
         shooter attempted to kill a woman, was out of ammunition, and
         left to reload, at which time she found a new hiding spot and
         ultimately survived); see also App. 658-59, 1027 (describing
         escape during reloading in 2012 Newtown shooting). There
         are multiple instances when individuals have intervened in
         mass shootings and active shooter incidents to stop the shooter.
         App. 830 (Waffle House shooting), 969 (Florida’s Gold Leaf
         Nursery shooting where “shooter was restrained by a citizen
         while attempting to reload his gun”), 1113 (Arizona’s Giffords
         shooting), 1142 (Seattle Pacific University shooting where
         shooter was confronted/pepper-sprayed by student while
         reloading). While each incident may not have involved delay
         due to a need to reload, see App. 282 (distinguishing Waffle
         House incident on the basis that the intervener “said he didn’t
         know one way or another, and when he was interviewed the
         first possibility he offered was the guy’s – the shooter’s gun
         jammed”), it was the pause in shooting that allowed individuals
         and bystanders to act. See App. 865, 979, 1142. In light of
         this evidence, the District Court did not clearly err when it
         concluded that the evidence “established that there is some
         delay associated with reloading, which may provide an
         opportunity for potential victims to escape or for a bystander
         to intercede and somehow stop a shooter.” Ass’n of N.J. Rifle




                                       29
Case: 18-3170   Document: 003113102099          Page: 30      Date Filed: 12/05/2018




         & Pistol Clubs, 2018 WL 4688345, at *12. Therefore, the ban
         reasonably fits New Jersey’s interest.24 See Drake, 724 F.3d at
         437.

                24
                   Our dissenting colleague says that our analysis has
         placed the burden of proof on Plaintiffs. That is incorrect. The
         State bears the burden of proving that the Act is constitutional
         under heightened scrutiny. Hassan v. City of New York, 804
         F.3d 227, 301 (3d Cir. 2015). It has done so with appropriate
         evidence. The record demonstrates concrete examples of
         intervention and escape permitted by pauses in reloading,
         including the episodes in Tennessee, Las Vegas, Florida,
         Newtown, D.C., Arizona, and Seattle. App. 830, 914, 969,
         1027, 1045, 1113, 1142.
                 The dissent prefers, and in fact insists, on a particular
         type of evidence, namely empirical studies demonstrating a
         causal link between the LCM ban and a reduction in mass
         shooting deaths. This is not required. First, intermediate
         scrutiny requires not a causal link but a reasonable fit between
         the ban and the State’s goal, and the record supports this
         reasonable fit. As explained above, the LCM ban provides the
         circumstance that will enable victims to flee and bystanders to
         intervene, and thereby reduce harm. Second, while in some
         contexts empirical evidence may be useful to examine whether
         a law furthers a significant government interest, Fisher v. Univ.
         of Tex. at Austin, 136 S. Ct. 2198, 2212 (2016) (examining
         both statistical and anecdotal data in support of the
         University’s position), this is not the only type if evidence that
         can be used or is even necessary for a state to justify its
         legislation. To take the dissent’s suggestion concerning the
         need for empirical studies to its logical conclusion, the State
         would have to wait for studies analyzing a statistically




                                        30
Case: 18-3170   Document: 003113102099           Page: 31      Date Filed: 12/05/2018




         significant number of active and mass shooting incidents
         before taking action to protect the public. The law does not
         impose such a stringent requirement.
                 Moreover, the dissent criticizes us for reviewing the
         entire record to determine whether the District Court clearly
         erred in its factual determinations, but clear error review
         requires it. See In re Lansdale Family Rests., Inc., 977 F.2d
         826, 828 (3d Cir. 1992) (holding that clear error review
         “requires us to determine whether, although there is evidence
         to support it, we are left with the definite and firm conviction
         from the entire record” that the court “committed a mistake of
         fact”). When reviewing for clear error, we examine the record
         to determine if there is factual support for the District Court’s
         conclusion. Marxe v. Jackson, 833 F.2d 1121, 1125 (3d Cir.
         1987) (stating that “if a study of the record suggests the district
         court did not completely miss the mark in its conclusion that
         [the movant] is likely to succeed on the merits of her case, we
         must uphold the court’s finding on that criterion.”). Because
         we are tasked with reviewing the record, we are not limited to
         the facts the Court specifically mentioned to determine if the
         factual finding is erroneous. Indeed, it is often the case that a
         factual finding can be supported by various pieces of evidence,
         some of which may be mentioned and some of which may not.
         For example, the factual finding that pauses in shooting permit
         escape and intervention is borne out in the record by various
         eyewitness accounts, the declarations of law enforcement
         officers, and the twelve-minute video of the Las Vegas
         shooting, which has images of individuals fleeing the area
         during breaks in the shooting. These are real events that
         provide real evidence that allow us to conclude that the District
         Court’s factual findings were not clear error.




                                         31
Case: 18-3170   Document: 003113102099         Page: 32     Date Filed: 12/05/2018




                 Plaintiffs attempt to discount the need for the LCM ban
         by describing mass shootings as rare incidents, and asserting
         that the LCM ban burdens the rights of law-abiding gun owners
         to address an infrequent occurrence.25 The evidence adduced
         before the District Court shows that this statement downplays
         the significant increase in the frequency and lethality of these
         incidents. See, e.g., App. 906, 1133-34; see also App. 1042-
         43 (noting that pre-2015, there was never a year with more than
         five gun massacres, and 2015 had seven “massacres” as
         defined by Mother Jones, but acknowledging discrepancies
         with Mother Jones’ definition of massacre or mass shooting).

                25
                   Plaintiffs also argue that the LCM ban burdens the
         rights of law-abiding gun owners by depriving them of the
         tactical advantage that LCMs provide to criminals and law
         enforcement officers. Transcript of Oral Argument at 11:17-
         23, 13:3-19, 16:7-17:2, Ass’n of N.J. Rifle & Pistol Clubs, Inc.
         v. Grewal, et al., No. 18-3170 (Nov. 20, 2018). Plaintiffs’
         expert testified that, given the average citizen’s poor shooting
         accuracy and the potential for multiple assailants, LCMs are
         important for self-defense. App. 555, 655-56.
                 We recognize that Heller instructs that the Second
         Amendment “elevates above all other interests the right of law-
         abiding, responsible citizens to use arms in defense of hearth
         and home.” 554 U.S. at 635. The Act here does not undermine
         this interest. The record reflects that most homeowners only
         use two to three rounds of ammunition in self-defense. App.
         626. Furthermore, homeowners acting in self-defense are
         unlike law enforcement officers who use LCMs to protect the
         public, particularly in gunfights, App. 1103-04, or active and
         mass shooters who use their weapons to inflict maximum
         damage.




                                       32
Case: 18-3170   Document: 003113102099          Page: 33      Date Filed: 12/05/2018




         Despite Plaintiffs’ assertion to the contrary, New Jersey has not
         been spared from a mass shooting. Just days after the Act was
         passed, a mass shooter injured twenty-two individuals and
         killed one at an arts festival in Trenton. Ass’n of N.J. Rifle &
         Pistol Clubs, 2018 WL 4688345, at *3; App. 1288-95. Even if
         this event had not occurred, “New Jersey need not wait for its
         own high-fatality gun massacre before curtailing access to
         LCMs.” Giffords Law Ctr. Amicus Br. at 3; App. 247.

                Lastly, the Act does not burden more conduct than
         reasonably necessary. As we have already discussed, the
         prohibition on LCMs does not disarm an individual. While the
         Act does limit access to one tool—magazines that hold over
         ten rounds—it imposes no limit on the number of firearms or
         magazines or amount of ammunition a person may lawfully
         possess.26 In any event, the record does not show that LCMs
         are well-suited or safe for self-defense.27 App. 844-51, 861,

                26
                    The dissent incorrectly asserts that our analysis lacks
         a limiting principle. We have a limiting principle and have
         applied it, namely whether the law severely and substantially
         burdens the core right to self-defense in the home. See Drake,
         724 F.3d at 436; Marzzarella, 614 F.3d at 97; see also Kolbe,
         849 F.3d at 138. Moreover, the only issue we are deciding is
         whether New Jersey’s limit on the capacity of magazines to no
         more than ten rounds is constitutional. We rule on no other
         issue.
                 27
                    Plaintiffs rely on evidence from Kleck to support their
         assertion that LCMs are needed for self-defense. He asserts
         that attacks by multiple offenders are common, postulates the
         number of shots an average citizen, as compared to a proficient
         police officer, needs to shoot an offender, and then multiplies




                                        33
Case: 18-3170   Document: 003113102099         Page: 34      Date Filed: 12/05/2018




         863, 923, 1024. Thus, the Act is designed to “remove these
         especially lethal items from circulation so that they will be
         unavailable, or at least less available, to mass murderers,” S.F.
         Veteran Police Officers Ass’n, 18 F. Supp. 3d at 1004; see also
         Friedman v. City of Highland Park, 784 F.3d 406, 412 (7th Cir.
         2015); App. 195, 221-22, 846, 800-01, 853, and it does not
         burden a gun owner’s right to self-defense, Drake, 724 F.3d at
         439 (upholding a gun law that “takes into account the
         individual’s right to protect himself from violence as well as
         the community at large’s interest in self-protection” and
         general public safety).

                 For these reasons, the Act survives intermediate
         scrutiny, and like our sister circuits, we hold that laws
         restricting magazine capacity to ten rounds of ammunition do
         not violate the Second Amendment.28 See Kolbe, 849 F.3d 114



         that by four to conclude that average persons need more than
         ten rounds of ammunition to act in self-defense. App. 555.
         This calculation is speculative.
                28
                   Plaintiffs argue that three First Amendment standards
         should be used to evaluate a Second Amendment challenge to
         a gun law, namely that: (1) the Act cannot regulate the
         secondary effects of gun violence by suppressing the right to
         possess firearms; (2) the Act must alleviate the harm it seeks
         to address; and (3) New Jersey was required to consider other
         less restrictive alternatives. The dissent also applies First
         Amendment, as well as Equal Protection, articulations of the
         intermediate scrutiny test to the case before us. The controlling
         case law, however, sets forth the governing law for evaluating
         Second Amendment challenges.




                                        34
Case: 18-3170   Document: 003113102099        Page: 35     Date Filed: 12/05/2018




                 While our Court has consulted First Amendment
         jurisprudence concerning the appropriate level of scrutiny to
         apply to a gun regulation, see Binderup v. Att’y Gen., 836 F.3d
         336, 345 (3d Cir. 2016) (en banc); Marzzarella, 614 F.3d at 89
         n.4, we have not wholesale incorporated it into the Second
         Amendment. This is for good reason: “[t]he risk inherent in
         firearms and other weapons distinguishes the Second
         Amendment right from other fundamental rights . . . .” Bonidy
         v. U.S. Postal Serv., 790 F.3d 1121, 1126 (10th Cir. 2015). We
         said in Marzzarella that the First Amendment “is a useful tool
         in interpreting the Second Amendment,” but we are also
         “cognizant that the precise standards of scrutiny and how they
         apply may differ under the Second Amendment.” 614 F.3d at
         96 n.15. The Court of Appeals for the Second Circuit has also
         noted that there are “salient differences between the state’s
         ability to regulate” First and Second Amendment rights, and
         therefore, “it would be as imprudent to assume that the
         principles and doctrines developed in connection with the First
         Amendment apply equally to the Second, as to assume that
         rules developed in the Second Amendment context could be
         transferred without modification to the First.” Kachalsky v.
         County of Westchester, 701 F.3d 81, 92 (2d Cir. 2012)
         (declining to adopt First Amendment prior restraint doctrine
         for public carriage restrictions). For the same reasons, the
         articulation of intermediate scrutiny for equal protection
         purposes is not appropriate here. Accordingly, we decline to
         deviate from the standards set forth in Drake and Marzzarella
         for considering a Second Amendment challenge.
                 Even if we evaluated the First Amendment
         considerations Plaintiffs advocate, they do not change the
         outcome. First, Plaintiffs rely on Justice Kennedy’s concurring




                                       35
Case: 18-3170   Document: 003113102099          Page: 36      Date Filed: 12/05/2018




         opinion in City of Los Angeles v. Alameda Books, Inc., 535
         U.S. 425, 445 (2002) (Kennedy, J., concurring) (“[A] city may
         not regulate the secondary effects of speech by suppressing the
         speech itself.”), to assert that the State impermissibly seeks to
         regulate secondary effects of gun violence by banning LCMs.
         Unlike the zoning ordinance in Alameda Books, the Act has
         the “purpose and effect” of enhancing public safety and
         reducing the lethality of mass shootings, it does not suppress
         the Second Amendment right. Id. at 445.
                 Second, Plaintiffs argue that the Act must “in fact
         alleviate the problem meant to be addressed,” Turner Broad.
         Sys., Inc. v. FCC, 512 U.S. 622, 664 (1994), and may not
         simply be a predictive judgment to survive intermediate
         scrutiny. The record here provides a basis to conclude that the
         Act would achieve New Jersey’s goal to protect public safety
         and reduce the lethality of active and mass shootings. As we
         have already explained, the evidence shows that pauses in
         shooting, which would occur if a shooter needs to reload
         because he lacks an LCM, save lives.
                 Third, Plaintiffs claim that New Jersey failed to
         consider any less restrictive alternatives in passing the Act and
         that this is fatal to the law’s survival. In Bruni v. City of
         Pittsburgh, 824 F.3d 353 (3d Cir. 2016), we examined a
         content-neutral speech regulation under intermediate scrutiny
         and considered whether the state “show[ed] either that
         substantially less-restrictive alternatives were tried and failed,
         or that the alternatives were closely examined and ruled out for
         good reason.” Id. at 369; see also McCullen v. Coakley, 134
         S. Ct. 2518, 2540 (2014). To the extent we must examine
         whether the legislature considered less restrictive means, we
         can take into account that New Jersey has historically used gun




                                        36
Case: 18-3170   Document: 003113102099         Page: 37      Date Filed: 12/05/2018




         (upholding Maryland ten round limit); N.Y. State Rifle &
         Pistol Ass’n, 804 F.3d at 263-64 (upholding New York and
         Connecticut’s ten-round limit); Friedman, 784 F.3d at 411-12
         (upholding city’s ten-round limit); Fyock, 779 F.3d at 1000




         regulations to address public safety. At the same time New
         Jersey enacted the LCM ban, it passed five other regulations,
         which focused on background checks, set mental health
         limitations, amended requirements for concealed carry, and
         prohibited armor piercing ammunition. See N.J. Stat. Ann.
         2A:62A-16, 2C:39-1, 2C:39-3, 2C:58-3, 2C:58-4, 2C:58-20.
         A state is not required to choose a single avenue to achieve a
         goal and wait to see whether it is effective. Further, one of the
         alternatives Plaintiffs suggest, limiting magazines to the home,
         is already addressed by New Jersey’s concealed carry law. See
         N.J. Stat. Ann. 2C:58-4. The other alternatives that Plaintiffs
         claim that New Jersey should have pursued, namely
         background checks and registration, Oral Argument Transcript
         at 9:7-19, would not address the fact that 71% of active and
         mass shooters were in lawful possession of the firearms that
         they used and thus these alternatives would have had no impact
         on them.




                                        37
Case: 18-3170   Document: 003113102099        Page: 38     Date Filed: 12/05/2018




         same)29; Heller II, 670 F.3d at 1262-64 (upholding D.C.’s ten-
         round limit).30

                                       IV

                Plaintiffs’ Fifth Amendment Takings claim also fails.
         The Takings Clause provides that “private property [shall not]
         be taken for public use, without just compensation.”31 U.S.
         Const. amend. V. “The paradigmatic taking requiring just

                29
                   In a more recent non-precedential opinion, a separate
         panel of the Court of Appeals for the Ninth Circuit affirmed
         the United States District Court for the Southern District of
         California’s order preliminarily enjoining California’s LCM
         ban, relying on the district court’s fact findings, which it
         properly recognized it could not reweigh. See Duncan, 2018
         WL 3433828, at *1-2. The district court had distinguished the
         evidentiary record before the Fyock panel, which issued a
         precedential opinion upholding analogous ban, as “credible,
         reliable, and on point.” Duncan v. Becerra, 265 F. Supp. 3d
         1106, 1120 (S.D. Cal. 2017) (quoting Fyock, 779 F.3d at
         1000). Thus, Duncan seems to reflect a ruling based upon the
         evidence presented and not a general pronouncement about
         whether LCM bans violate the Second Amendment.
                30
                   The United States District Court for the District of
         Massachusetts also rejected a Second Amendment challenge to
         Massachusetts’s LCM ban. Worman v. Healey, 293 F. Supp.
         3d 251, 264-66 (D. Mass. 2018), appeal docketed, Worman v.
         Baker, No. 18-1545 (1st Cir. June 19, 2018).
                31
                   The Takings Clause applies to the states through the
         Fourteenth Amendment. Chicago, B. & Q.R. Co. v. City of
         Chicago, 166 U.S. 226, 241 (1897).




                                       38
Case: 18-3170   Document: 003113102099         Page: 39      Date Filed: 12/05/2018




         compensation is a direct government appropriation or physical
         invasion of private property.” Lingle v. Chevron U.S.A., Inc.,
         544 U.S. 528, 537 (2005). In addition, a government
         regulation “may, in some instances, be so onerous that its effect
         is tantamount to a direct appropriation or ouster,” and “such
         ‘regulatory takings’ may be compensable under the Fifth
         Amendment.” Id.

                Here, the compliance measures in the Act do not result
         in either an actual or regulatory taking.32 There is no actual
         taking because owners have the option to transfer or sell their
         LCMs to an individual or entity who can lawfully possess
         LCMs, modify their LCMs to accept fewer than ten rounds, or

                32
                   New Jersey’s LCM ban seeks to protect public safety
         and therefore it is not a taking at all. A compensable taking
         does not occur when the state prohibits the use of property as
         an exercise of its police powers rather than for public use. See
         Lucas v. S.C. Coastal Council, 505 U.S. 1003, 1027-28, 1027
         n.14 (1992); Mugler v. Kansas, 123 U.S. 623, 668-69 (1887);
         Nat’l Amusements Inc. v. Borough of Palmyra, 716 F.3d 57,
         63 (3d Cir. 2013). We, however, need not rest on this ground
         to conclude that the Act does not violate the Takings Clause
         because it does not result in either an actual or regulatory
         taking.
                 Plaintiffs assert that Horne v. Department of
         Agriculture, 135 S. Ct. 2419 (2015), dictates that the Act
         constitutes a taking. We disagree. Horne dealt with a taking
         involving property for government use. Id. at 2425 (addressing
         constitutionality of a reserve requirement that grape growers
         set aside a certain percentage of their crop for the government
         to sell in noncompetitive markets). The Act here does not
         involve a taking for government use in any way.




                                        39
Case: 18-3170   Document: 003113102099         Page: 40     Date Filed: 12/05/2018




         register those LCMs that cannot be modified. See N.J. Stat.
         Ann. 2C:39-19, 2C:39-20. With these alternatives, “[t]he ban
         does not require that owners turn over their magazines to law
         enforcement.” Wiese v. Becerra, 306 F. Supp. 3d 1190, 1198
         (E.D. Cal. 2018); see Rupp v. Becerra, No. 8:17-cv-00746,
         2018 WL 2138452, at *8 (C.D. Cal. May 9, 2018) (dismissing
         takings claim where “[t]he law offers a number of options to
         lawful gun owners that do not result in the weapon begin
         surrendered to the government”).

                The Act also does not result in a regulatory taking
         because it does not deprive the gun owners of all economically
         beneficial or productive uses of their magazines. See Murr v.
         Wisconsin, 137 S. Ct. 1933, 1942 (2017) (stating that “a
         regulation which denies all economically beneficial or
         productive use of land will require compensation under the
         Takings Clause” (internal quotation marks and citation
         omitted)); see also Lucas v. S.C. Coastal Council, 505 U.S.
         1003, 1030 (1992) (describing a “total taking” where a
         regulation “declares ‘off-limits’ all economically productive or
         beneficial uses of land”). Simply modifying the magazine to
         hold fewer rounds of ammunition than before does not
         “destroy[] the functionality of the magazine.” Wiese, 306 F.
         Supp. 3d at 1198 (internal quotation marks omitted). Indeed,
         there is no assertion that a gun owner cannot use a modified
         magazine for its intended purpose. A gun owner may also
         retain a firearm with a fixed magazine that is “incapable of
         being modified to accommodate 10 or less rounds” or one that
         only “accepts a detachable magazine with a capacity of up to
         15 rounds which is incapable of being modified to
         accommodate 10 or less rounds” so long as the firearm is
         registered. N.J. Stat. Ann. 2C:39-20(a). Thus, owners may
         keep their unmodifiable LCMs and modified versions. These




                                       40
Case: 18-3170   Document: 003113102099         Page: 41      Date Filed: 12/05/2018




         magazines may be used in the same way expected: to hold
         multiple rounds of ammunition in a single magazine. In short,
         the Act does not result in a taking.

                                        V

                Finally, Plaintiffs’ Equal Protection claim fails. The
         Equal Protection Clause provides that no state shall “deny to
         any person within its jurisdiction the equal protection of the
         laws.” U.S. Const. amend. XIV, § 1. “This is essentially a
         direction that all persons similarly situated should be treated
         alike.” Shuman ex rel. Shertzer v. Penn Manor Sch. Dist., 422
         F.3d 141, 151 (3d Cir. 2005) (citing City of Cleburne v.
         Cleburne Living Ctr., 473 U.S. 432, 439 (1985)). Thus, to
         establish an equal protection claim, Plaintiffs “must
         demonstrate that they received different treatment from that
         received by other individuals similarly situated.” Id. (citations
         omitted).

                Plaintiffs assert that the Act violates the Fourteenth
         Amendment’s Equal Protection Clause because it allows
         retired law enforcement officers to possess LCMs while
         prohibiting retired military members and ordinary citizens
         from doing so. N.J. Stat. Ann. 2C:39-3(g), 2C:39-17.
         Plaintiffs have not shown that retired law enforcement officers
         are similarly situated to other New Jersey residents. Retired
         law enforcement officers have training and experience not
         possessed by the general public. Kolbe, 849 F.3d at 147
         (holding that retired law enforcement officers “are not
         similarly situated to the general public with respect to the
         assault weapons and large-capacity magazines banned”).
         Police officers in New Jersey must participate in firearms and
         defensive tactics training, including mandatory range and




                                        41
Case: 18-3170   Document: 003113102099         Page: 42      Date Filed: 12/05/2018




         classroom training, under a variety of simulated conditions.
         App. 144; see, e.g., App. 1361, 1369, 1368, 1383. Law
         enforcement officers are also tested on a periodic basis after
         initial qualification and must re-qualify twice a year and meet
         certain shooting proficiency requirements. App. 144-45; see
         App. 1322-410 (describing standards, requirements, and full
         courses for law enforcement firearms qualification). Retired
         law enforcement officers must also satisfy firearms
         qualification requirements.      N.J. Stat. Ann. 2C:39-6(l).
         Moreover, because the standard-issue weapon for many New
         Jersey law enforcement officers is a Glock 19 with a loaded
         fifteen round magazine, App. 116-17, these officers have
         experience carrying and using LCMs. Thus, law enforcement
         officers, both active and retired, have training and experience
         that distinguishes them from the general public.

                 Law enforcement officers are also different from
         members of the military. Unlike military personnel trained for
         the battlefield, law enforcement officers are trained for and
         have experience in addressing volatile situations in both public
         streets and closed spaces, and they operate in noncombat zones
         where the Constitution and other rules apply. App. 148-49.
         Even if some military members receive firearms training
         comparable to the training law enforcement officers receive,
         App. 140-41, the scope and nature of their training and
         experience are different, App. 141, 147-49.

                For these reasons, retired law enforcement officers are
         not similarly situated to retired military personnel and ordinary
         citizens, and therefore their exemption from the LCM ban does
         not violate the Equal Protection Clause.




                                        42
Case: 18-3170   Document: 003113102099     Page: 43    Date Filed: 12/05/2018




                                    VI

               For the foregoing reasons, we will affirm the order
         denying Plaintiffs’ motion for a preliminary injunction.




                                    43
Case: 18-3170   Document: 003113102099           Page: 44      Date Filed: 12/05/2018




         BIBAS, Circuit Judge, dissenting.
            The Second Amendment is an equal part of the Bill of
         Rights. We must treat the right to keep and bear arms like other
         enumerated rights, as the Supreme Court insisted in Heller. We
         may not water it down and balance it away based on our own
         sense of wise policy. 554 U.S. at 634-35.
             Yet the majority treats the Second Amendment differently
         in two ways. First, it weighs the merits of the case to pick a tier
         of scrutiny. That puts the cart before the horse. For all other
         rights, we pick a tier of scrutiny based only on whether the law
         impairs the core right. The Second Amendment’s core is the
         right to keep weapons for defending oneself and one’s family
         in one’s home. The majority agrees that this is the core. So
         whenever a law impairs that core right, we should apply strict
         scrutiny, period. That is the case here.
             Second, though the majority purports to use intermediate
         scrutiny, it actually recreates the rational-basis test forbidden
         by Heller. It suggests that this record favors the government,
         but make no mistake—that is not what the District Court found.
         The majority repeatedly relies on evidence that the District
         Court did not rely on and expert testimony that the District
         Court said was “of little help.” 2018 WL 4688345, at *8. It
         effectively flips the burden of proof onto the challengers, treat-
         ing both contested evidence and the lack of evidence as con-
         clusively favoring the government.
            Whether strict or intermediate scrutiny applies, we should
         require real evidence that the law furthers the government’s
         aim and is tailored to that aim. But at key points, the majority
Case: 18-3170   Document: 003113102099          Page: 45      Date Filed: 12/05/2018




         substitutes anecdotes and armchair reasoning for the concrete
         proof that we demand for heightened scrutiny anywhere else.
         New Jersey has introduced no expert study of how similar
         magazine restrictions have worked elsewhere. Nor did the Dis-
         trict Court identify any other evidence, as opposed to armchair
         reasoning, that illuminated how this law will reduce the harm
         from mass shootings. Id. at *12-13. So New Jersey cannot win
         unless the burden of proof lies with the challengers. It does not.
             The majority also guts heightened scrutiny’s requirement
         of tailoring. Alternatives to this ban may be less burdensome
         and as effective. New Jersey has already gone further than most
         states. It has a preexisting fifteen-round magazine limit and a
         restrictive permitting system. These laws may already do much
         to allay its public-safety concerns. New Jersey needs to show
         that these and other measures will not suffice.
             The majority stands in good company: five other circuits
         have upheld limits on magazine sizes. These courts, like the
         New Jersey legislature, rightly worry about how best to reduce
         gun violence. But they err in subjecting the Second Amend-
         ment to different, watered-down rules and demanding little if
         any proof. So I would enjoin this Act until New Jersey provides
         real evidence to satisfy its burden of proving the Act constitu-
         tional.
            I. STRICT SCRUTINY APPLIES TO LAWS THAT IMPAIR
                       SELF-DEFENSE IN THE HOME
             Unlike the majority, I would apply strict scrutiny to any law
         that impairs the core Second Amendment right to defend one’s
         home. This law does so. And it fails strict scrutiny.




                                         2
Case: 18-3170   Document: 003113102099          Page: 46      Date Filed: 12/05/2018




            A. Other core constitutional rights get strict scrutiny
             The Supreme Court has not set up tiers of scrutiny for gun
         regulations. Heller, 554 U.S. at 634. That may be intentional:
         many rights do not have tiers of scrutiny. E.g., Duncan v. Lou-
         isiana, 391 U.S. 145 (1968) (jury trial); Crawford v. Washing-
         ton, 541 U.S. 36 (2004) (Confrontation Clause). But our prec-
         edent mandates them for the Second Amendment, at least for
         laws that do not categorically ban commonly used weapons.
         See Marzzarella, 614 F.3d at 96-97.
             As the majority recognizes, if we apply tiers of scrutiny, we
         apply strict scrutiny to the right’s core. Maj. Op. at 22. For
         other rights, that is the end of the question. The “bedrock prin-
         ciple” of the Free Speech Clause forbids limiting speech just
         because it is “offensive or disagreeable.” Texas v. Johnson, 491
         U.S. 397, 414 (1989). So content-based speech restrictions get
         strict scrutiny. Id. at 412. The Free Exercise Clause was de-
         signed as a bulwark against “religious persecution and intoler-
         ance.” Church of the Lukumi Babalu Aye, Inc. v. City of Hia-
         leah, 508 U.S. 520, 532 (1993) (internal quotation marks omit-
         ted). So laws that target religion or religious conduct get strict
         scrutiny. Id. at 533. And the Equal Protection Clause targets
         classifications that historically were used to discriminate. See
         Adarand Constructors, Inc. v. Peña, 515 U.S. 200, 236 (1995).
         So laws that classify based on race get strict scrutiny. Id. at
         235.




                                         3
Case: 18-3170   Document: 003113102099          Page: 47      Date Filed: 12/05/2018




           B. The Second Amendment’s core is self-defense in the
         home
             The Second Amendment merits the same level of scrutiny.
         As Heller and McDonald confirm, and the majority acknowl-
         edges, its core turns on the weapon’s function and its location:
         self-defense and the home. Maj. Op. 18-19, 22. Laws that tread
         on both warrant strict scrutiny.
             Self-defense is the quintessential protected function of
         weapons. As Heller stressed, “it [i]s the central component of
         the right itself.” 554 U.S. at 599 (emphasis in original); accord
         id. at 628. Heller thus focused on laws that deprive people of
         weapons commonly used for self-defense. Id. at 624, 629. And
         McDonald focused on the history of colonists’ and freedmen’s
         defending themselves, whether from King George’s troops or
         the Ku Klux Klan. 561 U.S. at 768, 772 (majority opinion); id.
         at 857 (Thomas, J., concurring in part and concurring in the
         judgment).
             Not every gun law impairs self-defense. Our precedent ap-
         plies intermediate scrutiny to laws that do not affect weapons’
         function, like serial-number requirements. Marzzarella, 614
         F.3d at 97. But for laws that do impair self-defense, strict scru-
         tiny is apt.
            And the home is the quintessential place protected by the
         Second Amendment. In the home, “the need for defense of self,
         family, and property is most acute.” McDonald, 561 U.S. at
         767 (quoting Heller, 554 U.S. at 628). So the core is about us-
         ing weapons in common use for self-defense in the home.




                                         4
Case: 18-3170   Document: 003113102099           Page: 48      Date Filed: 12/05/2018




            C. This Act burdens the core right
             A ban on large magazines burdens that core right. Large
         magazines, unlike machineguns, are in common use. The ban
         extends to the home. Indeed, that is the main if not only locale
         of the law, as New Jersey can already deny most people per-
         mits to carry large magazines publicly. See N.J. Stat. Ann.
         § 2C:58-4(c). And the ban impairs using guns for self-defense.
         The government’s entire case is that smaller magazines mean
         more reloading. That may make guns less effective for ill—but
         so too for good. The government’s own police detective testi-
         fied that he carries large magazines because they give him a
         tactical “advantage[ ] ,” since users must reload smaller maga-
         zines more often. App. 116-18. And he admitted that “law-
         abiding citizens in a gunfight” would also find them “advanta-
         geous.” App. 119. So the ban impairs both criminal uses and
         self-defense.
             The law does not ban all magazines, so it is not per se un-
         constitutional. But it does impair the core Second Amendment
         right. We usually would stop there. How much the law impairs
         the core or how many people use the core right that way does
         not affect the tier of scrutiny. So like any other law that burdens
         a constitutional right’s core, this law warrants strict scrutiny.
            D. The majority’s responses are unconvincing
            The majority tries to justify using intermediate scrutiny.
         But it errs twice over.
             1. Forbidden interest-balancing. First and most funda-
         mentally, the majority weighs the merits of the right to possess
         large magazines. It extends a passing phrase from Marzzarella




                                         5
Case: 18-3170   Document: 003113102099           Page: 49      Date Filed: 12/05/2018




         into a requirement that a burden “severely burden the core Sec-
         ond Amendment right to self-defense in the home” before it
         will receive strict scrutiny. Maj. Op. at 22 (emphasis added)
         (citing Marzzarella, 614 F.3d at 97); accord id. at 25. It de-
         mands evidence that people commonly fire large magazines in
         self-defense. The challengers offer some data, and the govern-
         ment offers different data. The majority observes that the rec-
         ord is unclear on how many people fire more than ten rounds
         in self-defense. Maj. Op. at 10 & n.8. And it argues that people
         can use smaller magazines and “many other firearm options”
         anyway. Id. at 23-24; accord id. at 25, 33.
             But the Second Amendment provides a right to “keep and
         bear Arms.” U.S. Const. amend. II (emphasis added). It pro-
         tects possessing arms, not just firing them. So the majority
         misses a key part of the Second Amendment. The analysis can-
         not turn on how many bullets are fired.
             And we never demand evidence of how severely a law bur-
         dens or how many people it hinders before picking a tier of
         scrutiny. That demand is backwards and explicitly forbidden
         by Heller. We should read our precedent in keeping with the
         Supreme Court’s instructions. Polling defensive gun uses and
         alternatives to set a level of scrutiny, as the majority does, boils
         down to forbidden interest-balancing. Any gun regulation lim-
         its gun use for both crime and self-defense. And any gun re-
         striction other than a flat ban on guns will leave alternative
         weapons. So the majority’s test amounts to weighing benefits
         against burdens.
             That balancing approach is a variant of the position of Jus-
         tice Breyer’s dissent in Heller; the Heller majority rejected it.




                                          6
Case: 18-3170   Document: 003113102099            Page: 50       Date Filed: 12/05/2018




         Compare 554 U.S. at 634-35 (majority), with id. at 689-90
         (Breyer, J., dissenting). It makes no difference whether we
         break out the balancing into two steps or one. Maj. Op. at 26
         n.22. And looking to smaller magazines and other options is
         the same argument, adapted to magazines, that the Court dis-
         missed in Heller: “It is no answer to say . . . that it is permissible
         to ban the possession of [large magazines] so long as the pos-
         session of other [ ] arms [like small magazines] is allowed.” Id.
         at 629. In picking a tier of scrutiny, our job is to ask only
         whether the ban extends to the home and impairs the gun’s self-
         defense function.
             Otherwise, we put the cart before the horse. Deciding the
         severity of the burden before picking a tier of scrutiny is decid-
         ing the merits first. It is backwards. That upends Heller’s care-
         ful approach. The Supreme Court insisted that the Second
         Amendment has already made the basic policy choice for us.
         Id. at 634-36. By enacting it, the Framers decided that the right
         to keep and bear arms is “really worth insisting upon.” Id. at
         634 (emphasis in original). So the Court needed no data on how
         many people wield handguns defensively. It did not evaluate
         alternatives. It was enough that banning handguns impaired
         self-defense in the home. Id. at 628.
             That is how we approach other constitutional rights. The
         level of scrutiny for speech restrictions does not change if
         speech is unpopular or hateful. See Snyder v. Phelps, 562 U.S.
         443, 458 (2011). Nor does it change if a content-based burden
         is modest. See Reed v. Town of Gilbert, 135 S. Ct. 2218, 2224-
         27 (2015). Our scrutiny of classifications does not depend on




                                           7
Case: 18-3170   Document: 003113102099           Page: 51      Date Filed: 12/05/2018




         how many people the law burdens. See United States v. Vir-
         ginia, 518 U.S. 515, 531-34, 542 (1996) (VMI) (noting that
         “most women would not choose VMI”). So it should not
         change our scrutiny of gun laws, no matter how unclear the
         record is on how many times “more than ten shots were used
         in self-defense.” Maj. Op. at 10 & n.8.
             Nor does the availability of alternatives lower our tier of
         scrutiny. Bans on flag-burning get strict scrutiny even though
         there are other ways to express one’s views. See Johnson, 491
         U.S. at 412. Racial preferences for college applicants face the
         toughest scrutiny even though applicants can always go to
         other colleges. See Gratz v. Bollinger, 539 U.S. 244, 270
         (2003). The availability of alternatives bears on whether the
         government satisfies strict scrutiny, not on whether strict scru-
         tiny applies in the first place. We focus on whether the govern-
         ment can achieve its compelling goal by using other re-
         strictions, not on whether the rights-holder still has other ave-
         nues to exercise the right.
             So the only question is whether a law impairs the core of a
         constitutional right, whatever the right may be. Any other ap-
         proach puts the cart before the horse by weighing the merits of
         the case to pick a tier of scrutiny.
             2. Limiting Heller’s core to handgun bans. Second, though
         it denies it, the majority effectively cabins Heller’s core to bans
         on handguns. Compare Maj. Op. at 19 n.14 (denying that Hel-
         ler is so limited), with id. at 23-24 (stressing that this law, un-
         like the law in Heller, “does not take firearms out of the hands
         of law-abiding citizens” and leaves them with “many other




                                         8
Case: 18-3170   Document: 003113102099          Page: 52      Date Filed: 12/05/2018




         firearm options”). But that is like cabining VMI to military in-
         stitutes. Heller never limited its reasoning to handguns or com-
         plete bans, and for good reason. No other right works that way.
         Strict scrutiny applies to laws that burden speech or religion
         even if they do not nearly eliminate the right to speak or be-
         lieve. E.g., Trinity Lutheran Church of Columbia, Inc. v.
         Comer, 137 S. Ct. 2012, 2021 (2017); Reed, 135 S. Ct. at 2225-
         27.
             People commonly possess large magazines to defend them-
         selves and their families in their homes. That is exactly why
         banning them burdens the core Second Amendment right. For
         any other right, that would be the end of our analysis; for the
         Second Amendment, the majority demands something much
         more severe.
             So I would apply strict scrutiny to this Act, at least insofar
         as it limits keeping magazines to defend one’s home. But as
         discussed below, the government has not shown that this Act
         can survive even intermediate scrutiny.
          II. EVEN UNDER INTERMEDIATE SCRUTINY, ON THIS REC-
                          ORD, THE LAW FAILS

             Our precedent holds that intermediate scrutiny governs lim-
         its on weapons outside the home. Drake v. Filko, 724 F.3d 426,
         436 (3d Cir. 2013). The majority purports to apply that test.
         But its version is watered down—searching in theory but fee-
         ble in fact. It takes a record on which the District Court did not
         rely and construes everything in favor of the government, ef-
         fectively flipping the burden onto the challengers. Even then,
         its analysis boils down to anecdotes and armchair reasoning.




                                         9
Case: 18-3170   Document: 003113102099         Page: 53      Date Filed: 12/05/2018




         And the majority overlooks tailoring. None of that would be
         enough for other rights. I would apply true intermediate scru-
         tiny, demanding evidence for the government’s assertions and
         some showing of tailoring. Under either strict or true interme-
         diate scrutiny, the law fails.
            A. Intermediate scrutiny must be searching, not feeble
             Though the Supreme Court has yet to specify a tier of scru-
         tiny for gun laws, it forbade rational-basis review. Heller, 554
         U.S. at 628 n.27. So our scrutiny must not be so deferential that
         it boils down to a rational-basis test.
             Intermediate scrutiny requires much more. As the majority
         concedes, the government bears the burden of proof. Maj. Op.
         at 30 n.24; Binderup, 836 F.3d at 353 (Ambro, J., controlling
         opinion). This is true even for preliminary injunctions. Gonza-
         les v. O Centro Espirita Beneficente Uniao do Vegetal, 546
         U.S. 418, 429 (2006). It must prove that the Act advances a
         substantial governmental interest. Marzzarella, 614 F.3d at 98.
         And though we may give some deference to the legislature’s
         predictive judgments, those judgments must rest on real, hard
         evidence. Compare Drake, 724 F.3d at 436-37 (“accord[ing]
         substantial deference to the [legislature’s] predictive judg-
         ments”) (internal quotation marks omitted), with Frontiero v.
         Richardson, 411 U.S. 677, 689-90 (1973) (castigating govern-
         ment’s armchair, supposedly empirical reasoning unsupported
         by “concrete evidence”).
            It is not enough to base sex classifications on armchair rea-
         soning. Frontiero, 411 U.S. at 689-90 (applying intermediate
         scrutiny); see VMI, 518 U.S. at 541-43 (same). So that should




                                        10
Case: 18-3170   Document: 003113102099         Page: 54      Date Filed: 12/05/2018




         not be enough for gun laws either. Almost any gun law would
         survive an armchair approach; there are always plausible rea-
         sons to think that limiting guns will hinder criminals. That
         starts to look like rational-basis review.
            The government must also prove that its law does not “bur-
         den more [conduct] than is reasonably necessary.” Marz-
         zarella, 614 F.3d at 98. To be sure, intermediate scrutiny does
         not demand the least restrictive means possible. But the gov-
         ernment may not impair a constitutional right simply because
         doing so is convenient. McCullen v. Coakley, 134 S. Ct. 2518,
         2534 (2014). It must make some showing that alternatives will
         not work. Id. at 2540. True intermediate scrutiny thus requires
         proof of tailoring.
             So we must require that the government introduce substan-
         tial proof. We may not reflexively defer to its justifications.
         And we must look for tailoring. None of these requirements is
         met here.
            B. The government has not met its burden of proof
             New Jersey has not met its burden to overcome intermedi-
         ate scrutiny, let alone strict scrutiny. True, the government has
         a compelling interest in reducing the harm from mass shoot-
         ings. No one disputes that. But New Jersey has failed to show
         how the ban advances its interest. Nor does it provide evidence
         of tailoring.
             1. The record lacks evidence that magazine restrictions re-
         duce mass-shooting deaths. This record lacks any evidence ty-
         ing that interest to banning large magazines. The reader could
         be forgiven for any surprise at that statement: the majority acts




                                        11
Case: 18-3170   Document: 003113102099            Page: 55       Date Filed: 12/05/2018




         as if the record abounds in this evidence. But that is not what
         the District Court found. That Court offered three rationales for
         upholding the ban. None of them withstands scrutiny.
             First, the District Court, like the majority here, reasoned
         that people can still own many, smaller magazines. 2018 WL
         4688345, at *13. But Heller rejected that very argument. See
         554 U.S. at 629.
             Second, the District Court stressed its deference to the leg-
         islature’s judgment about the local needs of densely populated
         urban states. 2018 WL 4688345, at *13. In doing so, it relied
         not on the majority opinion in Heller but on Justice Breyer’s
         dissent. Id. (quoting 554 U.S. at 705 (Breyer, J., dissenting)).
         That citation alone shows how the deferential decision below
         conflicts with our governing instructions from above.
             Third, the District Court detailed the testimony and evi-
         dence of all four expert witnesses. But it then “f[ou]nd the ex-
         pert testimony is of little help in its analysis.” Id. at *8. It found
         that evidence “of little help” in figuring out how the law would
         impair self-defense and how it would reduce the harm from
         mass shootings. Id. So none of this satisfied the government’s
         burden of proof.
             The only expert finding on which the District Court could
         rely was a vague and general one: “[T]he expert testimony es-
         tablished that there is some delay associated with reloading,
         which may provide an opportunity for potential victims to es-
         cape or for a bystander to intercede and somehow stop a
         shooter.” Id. at *12. In other words, it rested on the armchair
         proposition that smaller magazines force shooters to pause




                                          12
Case: 18-3170   Document: 003113102099           Page: 56      Date Filed: 12/05/2018




         more often to reload. When shooters must reload, potential vic-
         tims should have more chances to escape or tackle the shooter.
         This speculation is plausible. But the Court cited no concrete
         causal link between that plausible speculation and its effect on
         mass-shooting deaths.
             So with no support from the District Court, the majority
         digs through the record to link large magazines with the harm
         from mass shootings. By construing a record that the District
         Court found unhelpful in favor of the government, the majority
         effectively flips the burden of proof onto the challengers. It
         cites many portions of the record never mentioned by the Dis-
         trict Court. It details the rise of mass shootings. It cites reports
         of mass shootings to show that people can escape when the
         shooter stops shooting. And it quotes a police chief as evidence
         that smaller magazines require more reloading.
             The District Court was admirably clear about the state of
         the record. It did not rely on any of this “anecdotal evidence.”
         Compare 2018 WL 4688345, at *3 (noting “anecdotal evi-
         dence”), with id. at *12 (not relying on it). And rightly so. The
         majority cannot tell us how many mass shooters use large mag-
         azines. It cannot tell us how often mass shooters use magazines
         with ten to fifteen rounds. And it cannot tell us any specifics
         about the increase in reload time. In short, the majority has no
         record citation, let alone evidence relied on by the District
         Court, that specifically links large magazines to mass-shooting
         deaths.
           It has no citation because there isn’t one. The government’s
         own experts never examined the causal link between these
         magazines and crime. Its best evidence came from a lone CNN




                                         13
Case: 18-3170   Document: 003113102099         Page: 57      Date Filed: 12/05/2018




         article that mentioned a study linking large magazines to mass
         shootings. But the government never introduced the actual
         study, the expert, or the underlying data. Nor was the study
         ever peer-reviewed. Without examination or cross-examina-
         tion of the study, we cannot rely on it.
             So to link reports of mass shootings to generalities about
         reload times, the majority resorts to saying: “[T]here is some
         delay associated with reloading, which may provide an oppor-
         tunity for potential victims to escape or for a bystander to in-
         tercede.” Maj. Op. at 29-30 (quoting 2018 WL 4688345, at
         *12). With no support for this analysis, the majority’s case thus
         boils down to the same armchair reasoning that the District
         Court relied on, plus some “anecdotal evidence.” 2018 WL
         4688345, at *3. Though the majority insists otherwise, finding
         for the government on this basis alone effectively flips the bur-
         den of proof. Maj. Op. at 30 n.24. And the majority offers no
         limiting principle: its logic would equally justify a one-round
         magazine limit.
             This reasoning would be enough for rational-basis review.
         And it could be enough for intermediate scrutiny too. But the
         government has produced no substantial evidence of this link.
         It could compile that evidence by, for example, studying other
         jurisdictions that have restricted magazine size. Until it does
         so, we should grant the preliminary injunction.
             2. There is no evidence of tailoring. The majority does not
         even demand evidence of tailoring. But tailoring is not limited
         to the First Amendment, as our precedent makes clear. Marz-
         zarella, 614 F.3d at 98. Tailoring is fundamental to intermedi-
         ate scrutiny, wherever applied. McCullen, 134 S. Ct. at 2534;




                                        14
Case: 18-3170   Document: 003113102099         Page: 58      Date Filed: 12/05/2018




         Caban v. Mohammed, 441 U.S. 380, 392 & n.13 (1979) (ille-
         gitimacy).
             If anything, the evidence shows that other effective laws are
         already on the books. In a footnote, the majority suggests that
         these other laws prove tailoring. Maj. Op. at 36-37 n.28. But
         far from it. If other laws already restrict guns, New Jersey has
         to show that the laws already on the books will not suffice. See
         McCullen, 134 S. Ct. at 2538-39. It has not done so.
             To start, since 1990 New Jersey has banned magazines that
         hold more than fifteen bullets. The ban affects everyone. The
         challengers do not contest that ban. And there is no evidence
         of its efficacy, one way or the other. Though the government
         cites mass shootings involving large magazines, these shooters
         often used magazines with thirty or more rounds. So we do not
         know if a ten-round limit is tailored.
             New Jersey also has a may-issue permitting law, requiring
         people to show a “justifiable need” before they may carry
         handguns outside the home. Drake, 724 F.3d at 428. We have
         upheld that law. Id. at 440. So the only people who can carry
         large magazines outside the home are those who face “specific
         threats or previous attacks which demonstrate a special dan-
         ger” to their lives. Id. at 428 (quoting N.J. Admin. Code
         § 13:54-2.4(d)(1)). This limited universe of people includes
         abused women, those being stalked, and those fleeing gangs.
         Banning large magazines thus harms those who need the Sec-
         ond Amendment most.
            Given its may-issue law, the government offers nothing to
         explain why this added ban is necessary, let alone tailored to




                                        15
Case: 18-3170   Document: 003113102099           Page: 59      Date Filed: 12/05/2018




         its interests. If only those with a justifiable need can carry these
         magazines, why is New Jersey’s law not tailored enough al-
         ready? The government’s only answer is that the may-issue re-
         quirement does not currently extend to the home. And the ma-
         jority’s only response is that many previously law-abiding cit-
         izens commit crime. But these arguments run up against strict
         scrutiny in the home. At most, they would warrant extending a
         may-issue permit requirement to the home, rather than banning
         large magazines entirely. And once again, the majority lacks a
         limiting principle: since anyone could commit crime, the gov-
         ernment could forbid anyone to have a gun.
             3. The majority muddles defensive gun uses. Instead of a
         real tailoring analysis, the majority again demands evidence of
         how often people use large magazines for self-defense. But tai-
         loring does not depend on how many times a right is impaired.
             The majority cannot even decide what the evidence shows.
         In places, it concedes that large magazines “have also been
         used for self-defense.” Maj. Op. at 10; accord id. at 21. If so,
         this undercuts the ban. Elsewhere, it notes that the record is
         unclear on how often people shoot more than ten rounds in self-
         defense. Maj. Op. at 10 & n.8; accord id. at 33-34 n.27. If so,
         then New Jersey has not borne its burden of proof. Relying on
         unclearness amounts to flipping the burden of proof onto the
         challengers. Lastly, the majority most often concludes—even
         in the same breath—that large magazines are not appropriate
         for self-defense. Maj. Op. at 10-11, 23. But that is not what the
         District Court found. That Court specifically observed that the
         evidence “failed to clearly convey . . . the extent to which the
         law will impede gun owners from defending themselves.” 2018




                                         16
Case: 18-3170   Document: 003113102099          Page: 60      Date Filed: 12/05/2018




         WL 4688345, at *8. These contradictory assertions cannot bol-
         ster the law, nor satisfy the government’s burden of proof.
             4. The majority’s watered-down “intermediate scrutiny”
         is really rational-basis review. This law would never survive
         the intermediate scrutiny applied by the Supreme Court in
         speech or sex-discrimination cases. Those cases demand com-
         pelling evidence and tailoring. See McCullen, 134 S. Ct. at
         2534; VMI, 518 U.S. at 524.
             In a footnote, the majority candidly admits that it is not ap-
         plying intermediate scrutiny as we know it. It concedes that its
         approach does not come from the First Amendment or the
         Fourteenth Amendment (or any other constitutional provision,
         for that matter). Maj. Op. at 34-35 n.28. It offers only one rea-
         son: guns are dangerous. Id. (quoting and relying on the Tenth
         Circuit’s decision in Bonidy, 790 F.3d at 1126). But as Heller
         explained, other rights affect public safety too. The Fourth,
         Fifth, and Sixth Amendments often set dangerous criminals
         free. The First Amendment protects hate speech and advocat-
         ing violence. The Supreme Court does not treat any other right
         differently when it creates a risk of harm. And it has repeatedly
         rejected treating the Second Amendment differently from other
         enumerated rights. Heller, 554 U.S. at 634-35; McDonald, 561
         U.S. at 787-91. The Framers made that choice for us. We must
         treat the Second Amendment the same as the rest of the Bill of
         Rights.
             So the majority’s version of intermediate scrutiny is too lax.
         It cannot fairly be called intermediate scrutiny at all. Interme-
         diate scrutiny requires more concrete and specific proof before
         the government may restrict any constitutional right, period.




                                        17
Case: 18-3170   Document: 003113102099          Page: 61      Date Filed: 12/05/2018




                                     *****
            I realize that the majority’s opinion aligns with those of five
         other circuits. But Heller overruled nine, underscoring our in-
         dependent duty to evaluate the law ourselves. And unlike most
         other states, New Jersey has layered its law on top of not only
         a previous magazine restriction, but also a may-issue permit
         law that greatly limits public carrying. Those laws may have
         prevented or limited gun violence. That cuts against the law’s
         necessity and its tailoring.
             The majority’s concerns are understandable. Guns kill peo-
         ple. States should be able to experiment with reasonable gun
         laws to promote public safety. And they need not wait for mass
         shootings before acting. The government’s and the majority’s
         position may thus be wise policy. But that is not for us to de-
         cide. The Second Amendment is an equal part of the Bill of
         Rights. And the Supreme Court has repeatedly told us not to
         treat it differently.
             So we must apply strict scrutiny to protect people’s core
         right to defend themselves and their families in their homes.
         That means holding the government to a demanding burden of
         proof. Here, the government has offered no concrete evidence
         that magazine restrictions have saved or will save potential vic-
         tims. Nor has it made any showing of tailoring.
             I would thus enjoin the law and remand to let the govern-
         ment provide evidence that the Act will advance its interests
         and is tailored to do so. On remand, the government would be
         free to introduce real studies of any causal evidence that large-




                                        18
Case: 18-3170   Document: 003113102099         Page: 62      Date Filed: 12/05/2018




         magazine limits prevent harm from mass shootings or gun vi-
         olence in general. It could also introduce proof of tailoring and
         discuss its existing laws and alternatives. The challengers
         could try to rebut those studies. And we could then find
         whether the government has met its burden to justify this law.
         But it has not yet done that. So the law may well irreparably
         harm the challengers by infringing their constitutional rights. I
         respectfully dissent.




                                        19
                              CERTIFICATE OF SERVICE
Case Name:       Virginia Duncan, et al. v.            Case No.: 17-cv-1017-BEN-JLB
                 Xavier Becerra

I hereby certify that on December 11, 2018, I electronically filed the following documents with
the Clerk of the Court by using the CM/ECF system:


DEFENDANT’S NOTICE OF SUPPLEMENTAL AUTHORITY


I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on December 11, 2018, at Los Angeles,
California.


                Colby Luong                                      /s/ Colby Luong
                 Declarant                                           Signature

SA2017107272
63056589.docx
